Citation Nr: 1001311	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-24 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 30, 1996 for 
the grant of service connection at 100 percent for 
schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1954 to 
February 1956.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board previously remanded this matter in July 2006.


FINDINGS OF FACT

1.  In February 2008, the Veteran's attorney notified the 
Board of the Veteran's intention to withdraw the claim of 
clear and unmistakable error in an October 1958 rating 
decision.

2.  The Veteran initially filed a claim for service 
connection for a nervous condition in April 2, 1956.  The 
Veteran failed to report for a VA examination, and the claim 
was denied.

3.  The Veteran filed a claim to reopen for service 
connection for a nervous condition on June 17, 1957.  The RO 
denied service connection for a nervous condition in an 
October 1958 rating decision.  An October 1958 letter 
notified the Veteran of the decision and his appellate 
rights.  The Veteran did not appeal the decision, and it 
became final.

4.  A claim to reopen for service connection for a nervous 
condition was received on February 24, 1961.  The RO denied 
that claim in March 1961.  The RO notified the Veteran of the 
decision and of his appellate rights.  The Veteran did not 
appeal the decision, and it became final.  

5.   A claim to reopen for service connection for a nervous 
condition was received on May 22, 1964.   The RO denied the 
claim in a January 1965 rating decision. 

6.  A claim to reopen for service connection for a nervous 
condition was received on September 2, 1966.  A September 
1966 letter advised the Veteran of the January 1965 rating 
decision.  The September 1966 letter did not advise the 
Veteran of his appellate rights.   

7.  The Veteran submitted a claim to reopen his claim for 
service connection for a nervous condition on October 7, 
1969.  In November 1969, the RO denied entitlement to service 
connection for a nervous condition.  The Veteran appealed the 
November 1969 rating decision to the Board.  A June 1970 
Board decision denied service connection for a psychiatric 
disability classified as schizophrenic reaction.  The June 
1970 Board decision is final.

8.  A claim to reopen for service connection for a nervous 
condition was received on September 29, 1972.  An October 
1972 letter advised the Veteran to submit new evidence in 
support of his claim.  The Veteran did not submit additional 
evidence.  

9.  A claim to reopen for service connection for a nervous 
condition was received on January 28, 1975.  An October 1975 
letter advised the Veteran that the claim was denied and 
notified the Veteran of his appellate rights.  The Veteran 
did not appeal the decision, and it became final.  

10.  A claim to reopen for service connection for a nervous 
condition was received on December 30, 1975.  A February 1976 
letter advised the Veteran of the denial of the claim and his 
appellate rights.  The Veteran did not appeal the decision, 
and it became final.

11.  A claim to reopen for service connection for a nervous 
condition was received on August 1, 1978.  In a November 1978 
letter, the RO informed the Veteran that the claim was 
denied.  The November 1978 letter did not provide any 
information regarding the Veteran's appellate rights. 

12.   The RO sent the Veteran another letter in January 1979 
that supplemented the November 1978 letter.  The January 1979 
letter informed the Veteran of the denial of the claim and 
included notice of his appellate rights.  The Veteran did not 
appeal the November 1978 decision, and it is final. 

13.  On April 2, 1979, the Veteran sought to reopen his claim 
for service connection for a nervous condition.  An April 
1979 letter advised him that the claim was denied because the 
evidence submitted was not new and material.  This letter 
included notice of the Veteran's appellate rights.  The 
Veteran did not appeal the April 1979 decision, and it is 
final.

14.  In December 1979, the Veteran's representative submitted 
a claim to reopen.  A December 1979 letter advised him that 
new and material evidence was required to reopen the claim.  
The Veteran did not submit any additional evidence, and the 
claim was deemed abandoned.

14.  An informal claim to reopen for service connection for a 
nervous condition was received on May 4, 1981.  

  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of clear and unmistakable error in an October 1958 
rating decision have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  An effective date of May 4, 1981 is warranted for the 
award of service connection for schizoaffective disorder with 
a 100 percent rating.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Veteran's claim for an earlier effective date stems from 
a disagreement with the effective date assigned in the 
December 2001 rating decision that granted service connection 
for schizoaffective disorder.  The RO did not provide the 
Veteran with notice of the evidence required to substantiate 
his claim for an earlier effective date.  In Dingess, the 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the 
RO must issue a Statement of the Case (SOC).  Id.   

In July 2004, the RO issued a Statement of the Case regarding 
the claim for a the issue of an earlier effective date.  
Accordingly, the Board finds that the duty to notify has been 
satisfied in this case.




B.  Duty to Assist

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible. The evidence 
includes service treatment records and a report of VA 
examination. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied.  

II.  Analysis

A.  Legal Criteria for Effective Dates

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2009).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.  A report of 
examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2009); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Discussion

The Veteran had active duty service from October 1954 to 
February 1956.

The Veteran initially submitted a claim for service 
connection for a nervous condition on April 2, 1956.  The 
claim was administratively disallowed because the Veteran 
failed to report for a VA examination. 

On June 17, 1957, the Veteran sought to reopen his claim for 
service connection for a nervous condition.  The RO denied 
service connection for a nervous condition in an October 1958 
rating decision.  In an October 1958 letter, the RO advised 
the Veteran of the rating decision and his appellate rights.  
The Veteran did not initiate an appeal within one year of the 
October 1958 decision, and it is final.  
38 U.S.C.A. § 7105; C.F.R. §§ 20.302, 20.1103.
  
The Veteran sought to reopen the claims of entitlement to 
service connection for a nervous condition and entitlement to 
pension on February 24, 1961.  A March 1961 letter advised 
the Veteran of the denial of the claim and explained his 
appellate rights.  The Veteran did not initiate an appeal 
within one year of the March 1961 rating decision, and the 
decision is final.  38 U.S.C.A. § 7105;  38 C.F.R. §§ 20.302, 
20.1103.

A claim to reopen for service connection for a nervous 
condition was received on May 22, 1964.  The RO denied the 
claim in a January 1965 rating decision. 

In September 1966, the Veteran sought to reopen the claim of 
entitlement to service connection for a nervous condition.  
In a September 1966 letter, the RO advised the Veteran that 
his claim was denied in the January 1965 rating decision.  
The September 1966 letter did not include notice of the 
Veteran's appellate rights.

On October 7, 1969, the Veteran sought to reopen the claim 
for service connection for a nervous condition.  In November 
1969, the RO denied entitlement to service connection for a 
nervous condition.  The RO notified the Veteran of the 
decision in a November 1969 letter.   The Veteran appealed 
the November 1969 rating decision to the Board.

In a June 1970 rating decision, the Board denied entitlement 
to service connection for a psychiatric disorder classified 
as schizophrenic reaction.  That Board decision is final.  
See 38 C.F.R. § 20.1100 (2009).  The June 1970 Board decision 
subsumed the prior September 1966 rating decision that denied 
service connection for a nervous condition.  See Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1998) (a Board decision 
subsumes any prior rating decisions which address the same 
issue).

The Veteran's representative contends that the January 1965 
rating decision remained on appeal because the Veteran did 
not receive proper notice of his appellate rights as mandated 
by 38 C.F.R. § 3.103.  According to 38 C.F.R. § 3.103, 
claimants are entitled to notice of any decision made by VA 
affecting the payment of benefits or the granting of relief.  
Such notice shall clearly set forth the decision made, any 
applicable effective date, the reason(s) for the decision, 
the right to a hearing on any issue involved in the claim, 
the right of representation and the right, as well as the 
necessary procedures and time limits to initiate an appeal of 
the decision.  38 C.F.R. § 3.103 (2009).

The Board acknowledges that the Veteran did not receive 
notice of his appellate rights with respect to the January 
1965 rating decision.  The January 1965 rating decision was 
subsumed by the Board's June 1970 decision which addressed 
the same issue.  Thus, the claim does not remain pending.    

A claim to reopen for service connection for a nervous 
condition was received on September 29, 1972.  In an October 
1972 letter, the RO advised the Veteran to submit evidence 
that a nervous condition existed during service.  The Veteran 
did not submit any additional evidence.  It appears that the 
Veteran's claim was treated as abandoned in light of his 
failure to submit evidence.  See 38 C.F.R. § 3.158(a). 

On January 28, 1975, the Veteran sought to reopen his claim 
for service connection for a nervous disorder.  In February 
1975, the RO advised the Veteran that his claim to reopen was 
denied.  The RO informed the Veteran that his appellate 
rights were limited to the issue of whether new and material 
evidence had been received. 
 
Subsequently, in an October 1975 letter, the RO advised the 
Veteran that additional VA medical records were received and 
considered.  The RO informed the Veteran that there was no 
new evidence to change the prior decision that denied service 
connection for a nervous condition.  The October 1975 letter 
advised the Veteran of his appellate rights.  The Veteran did 
not timely appeal the October 1975 decision, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

The Veteran sought to reopen his claim for service connection 
for a nervous condition on December 30, 1975.  In a February 
1976 letter, the RO advised the Veteran that his claim was 
denied based upon a finding that no new and material evidence 
was received.  The Veteran was advised that his right to 
appeal was limited to the issue of whether new and material 
evidence was submitted.  The letter included notice of the 
Veteran's appellate rights.  The Veteran did not initiate an 
appeal within one year of the rating decision, and it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

The Veteran again sought to reopen his claim for service 
connection for a nervous condition on August 1, 1978.  In 
November 1978, the Veteran was informed that his claim was 
denied because no new and material evidence was received.  
The November 1978 letter did not provide any information 
regarding the Veteran's appellate rights.  The RO sent the 
Veteran another letter in January 1979 that advised him that 
no new and material evidence was received to reopen the claim 
of entitlement to service connection for a nervous condition.  
The January 1979 letter enclosed information regarding the 
Veteran's right of appeal.  The Veteran did not initiate an 
appeal within one year of the rating decision, and it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

On April 2, 1979, the Veteran sought to reopen his claim for 
service connection for a nervous condition.  In an April 1979 
letter, the RO advised him that the denial of his claim was 
continued.  An April 1979 letter provided the Veteran with 
notice of the decision and his appellate rights.  The Veteran 
did not appeal the April 1979 decision, and it is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

A claim to reopen was received on December 6, 1979.  In a 
December 1979 letter, the RO requested that the Veteran 
submit new and material evidence in support of his claim.  
The Veteran did not submit additional evidence within a year 
of the December 1979 letter.  Therefore, the claim was 
abandoned.  See 38 C.F.R. § 3.158.

On May 4, 1981, the RO received a letter from the Veteran's 
Congressman.  The letter stated that the Veteran was non 
service connected and "would like to be sc [service-
connected]."  The communication from the Veteran's 
Congressman constituted an informal claim for service 
connection for a nervous condition under 38 C.F.R. § 3.155, 
as the letter expressed the Veteran's intention to seek 
service connection.  Although the inquiry did not 
specifically indicate that service connection was being 
sought for a nervous disorder, given the fact that the 
Veteran was in receipt of nonservice-connected pension for 
schizophrenic reaction, it is reasonable to conclude that the 
Veteran's inquiry referred to schizophrenic reaction.

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal or 
informal- for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of the claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  The RO did not forward an 
application to the Veteran following the receipt of the 
informal claim on May 4, 1981.  Accordingly, the service 
connection claim  remained pending.  The Veteran's next claim 
for service connection for a nervous disorder was received on 
August 8, 1996.  A December 2001 rating decision granted 
service connection for schizoaffective disorder and assigned 
a 100 percent rating, effective August 8, 1996, the date the 
claim was received.  

The Board concludes that an earlier effective date of May 4, 
1981 is warranted for service connection for PTSD, based upon 
the date that the RO received the Veteran's informal claim.  
The Board also finds that the criteria for a 100 percent 
rating were met on May 4, 1981.  Schizoaffective disorder is 
rated under Diagnostic Code 9211, which is governed by the 
General Rating Formula for Mental Disorders (formula).  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  VA records in evidence show that the criteria for 
a 100 percent rating were met on May 4, 1981.  A VA 
psychiatric evaluation dated in August 1975 indicated that 
the Veteran had a recognizable disturbance and severe 
impairment as a result of schizophrenic reaction.  The 
evaluation found that the Veteran was not competent 
clinically. 

Based on the foregoing, the Board concludes that the Veteran 
is entitled to an effective date of May 4, 1981 for a grant 
of service connection for schizoaffective disorder with a 100 
percent rating.

 
ORDER

The claim of clear and unmistakable error in the October 1958 
rating decision is dismissed.

An effective date of May 4, 1981 for service connection for 
schizoaffective disorder with a 100 percent rating is 
granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


